Title: From George Washington to Martha Washington, 26 March 1791 [letter not found]
From: Washington, George
To: Washington, Martha

Letter not found: to Martha Washington, 26 Mar. 1791. On 27 Mar. 1791 GW referred Tobias Lear “to a letter I wrote to Mrs Washington from Annapolis yesterday.” Only three of GW’s letters to his wife have survived to the present. Martha Washington’s granddaughter Martha Parke Custis Peter wrote in 1828 that shortly after GW’s death on 14 Dec. 1799 Martha had burned all but two of his letters to her, and only a handful more have since been found. See GW to Martha Washington, 18 June 1775, source note; Fields, Papers of Martha WashingtonJoseph E. Fields, ed. “Worthy Partner”: The Papers of Martha Washington. Westport, Conn., and London, 1994., xxxi, xxxvii, n.39; and Washington Papers Index,Library of Congress. Index to the George Washington Papers. Washington, D.C., 1964. viii.